     Case 2:19-cv-00349-JAM-AC Document 25 Filed 07/02/19 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   MAUREEN C. ONYEAGBAKO, State Bar No. 238419
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7324
 6    Fax: (916) 324-8835
      E-mail: Maureen.Onyeagbako@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in his
     official capacity as California Attorney General, and
 8   Stephanie Clendenin, in her official capacity as
     Acting Director of the California Department of
 9   State Hospitals

10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13

14
     ALFRED SWEET,                                           2:19-cv-00349-JAM-AC
15
                                              Plaintiff, STATE DEFENDANTS’ STATEMENT
16                                                       OF NON-OPPOSITION TO
                    v.                                   DEFENDANT CALIFORNIA
17                                                       ASSOCIATION OF PSYCHIATRIC
                                                         TECHNICIANS’ MOTION TO DISMISS
18   CALIFORNIA ASSOCIATION OF
     PSYCHIATRIC TECHNICIANS;                                Date:           July 16, 2019
19   STEPHANIE CLENDENIN, in her official                    Time:           1:30 p.m.
     capacity as Acting Director of the California           Courtroom:      6
20   Department of State Hospitals; and                      Judge:          Honorable John A. Mendez
     XAVIER BECERRA, in his official capacity                Trial Date:     Not Set
21   as Attorney General of California,                      Action Filed:   February 27, 2019

22                                         Defendants.

23

24

25

26

27

28
                                                         1
     State Defendants’ Statement of Non-Opposition to Defendant CAPT’s Motion to Dismiss (2:19-cv-00349-JAM-AC)
     Case 2:19-cv-00349-JAM-AC Document 25 Filed 07/02/19 Page 2 of 3

 1        On April 22, 2019, Defendant California Association of Psychiatric Technicians filed a

 2   Motion to Dismiss Count II of the Complaint. (ECF No. 17.) The State Defendants, California

 3   Attorney General Xavier Becerra and the California Department of State Hospitals’ Acting

 4   Director Stephanie Clendenin, do not oppose this motion.

 5   Dated: July 2, 2019                                     Respectfully submitted,
 6                                                           XAVIER BECERRA
                                                             Attorney General of California
 7                                                           ANTHONY R. HAKL
                                                             Supervising Deputy Attorney General
 8

 9
                                                             /s/ Maureen C. Onyeagbako
10                                                           MAUREEN C. ONYEAGBAKO
                                                             Deputy Attorney General
11                                                           Attorneys for Defendants Xavier Becerra, in
                                                             his official capacity as California Attorney
12                                                           General, and Stephanie Clendenin, in her
                                                             official capacity as Acting Director of the
13                                                           California Department of State Hospitals
     SA2019100897
14   13798730.docx

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
     State Defendants’ Statement of Non-Opposition to Defendant CAPT’s Motion to Dismiss (2:19-cv-00349-JAM-AC)
         Case 2:19-cv-00349-JAM-AC Document 25 Filed 07/02/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE
Case Name:        Sweet, Alfred v. California             No.    2:19-cv-00349-JAM-AC
                  Association of Psychiatric
                  Technicians, et al

I hereby certify that on July 2, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STATE DEFENDANTS’ STATEMENT OF NON-OPPOSITION TO DEFENDANT
CALIFORNIA ASSOCIATION OF PSYCHIATRIC TECHNICIANS’ MOTION TO
DISMISS
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on July 2, 2019, at Sacramento, California.


                Eileen A. Ennis                                 /s/ Eileen A. Ennis
                   Declarant                                         Signature

SA2019100897
13883844.docx
